         Case 2:16-cv-02105-JAR Document 578 Filed 12/14/20 Page 1 of 1
Appellate Case: 18-3133   Document: 010110451470         Date Filed: 12/14/2020        Page: 1
                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                      Scott S. Harris
                                                                      Clerk of the Court
                                                                      (202) 479-3011
                                  December 14, 2020


    Clerk
    United States Court of Appeals for the Tenth
    Circuit
    Byron White Courthouse
    1823 Stout Street
    Denver, CO 80257


          Re: Scott Schwab, Secretary of State of Kansas
              v. Steven Wayne Fish, et al.
              No. 20-109
              (Your No. 18-3133, 18-3134)


    Dear Clerk:

           The Court today entered the following order in the above-entitled case:

           The petition for a writ of certiorari is denied. Justice Gorsuch took no
    part in the consideration or decision of this petition.



                                            Sincerely,




                                            Scott S. Harris, Clerk
